                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GLOBAL MERCHANDISING SERVICES LTD.,

       Plaintiff,                                         Case No.: 1:19-cv-03138

v.                                                        Judge Gary Feinerman

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.



                                SATISFACTION OF JUDGEMENT

       WHEREAS, a judgment was entered in the above action on August 14, 2019 [48], in favor

of Plaintiff and against the Defendants Identified in Amended Schedule A. Plaintiff acknowledges

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following defendants:

                     Def. No.                                      Def. Name

                       172                                     Angels Knight Store

                       247                                       Route 11’s Store



       THEREFORE, full and complete satisfaction of said judgment as to the above identified

defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
*MSeptember 12, 2019                         (3EC31G6<<LMEH0>9GG32M



                                                         
                                                  ,9MHM.DM%@ MM
                                                  #9.?7!'M$$M
                                                  111 West Jackson Boulevard
                                                  Suite 1700
                                                  Chicago, Illinois 60604M
                                                  *3<3C8@?3M675-6296M
                                                  >.9<MLbu:9.?79C 1@>M
                                                                 

)H0E1D9032M.?2MEK@D?M035D3M>3M0LM,9MHM@?MG89EM12th 2.LM@4MSeptemberM

 9J3?MH?23DM0LM8.?2M.?2M?@G.D9.=ME3.= M




                   ) )
                                  &@G.DLM'H0<91M
      %!()&) %%)) #)
    () $$) ' "$))
                                           )G.G3M@4M  M AM "F
                                           @I?GLM@4M  BM/ M
